DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 07/19/2022, with respect to claims 1 and 9 have been fully considered and are persuasive.  The rejection of claims 1 and 9 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-13 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: additional prior art reference US PGPub 2011/0262796 discloses a solvent that may consist of a sulfite ester and an organic solvent such as ethylene carbonate or propylene carbonate [0095], however, the battery is a secondary lithium battery [Abstract] as opposed to a primary lithium battery as required by the claims. 
Similarly to previously applied prior art reference US PGPub 2010/0129723, references US PGPub 2017/0275311 and WO2017/047554 disclose additional required additives and elements to the sulfite ester and organic solvent, so the configurations do not read on a solvent consisting of a sulfite ester type and an organic solvent as required by the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725